IN RE: Sutton, Sivoris; — Defendant(s); Applying for Supervisory and/or Remedial Writs; Parish of Orleans Criminal District Court Div. “B” Number 345-161; to the Court of Appeal, Fourth Circuit, Number 93KA-1512
Motion to enroll as counsel and as counsel pro hac vice granted; motion to file out-of-time petition for writ of certiorari denied on the showing made. Even assuming that relator sought relief in No 96-KO-0551, because that application lacked merit, see State v. Water, 96-0551 (La.6/7/96), 674 So.2d 980, relator shows no grounds for relief.
KIMBALL, J. not on panel.